Citation Nr: 0101517	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-21 130	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.





ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating action of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines.


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant has no qualifying active 
military service.


CONCLUSION OF LAW

The appellant is not a veteran for purposes of entitlement to 
VA benefits.  38 U.S.C.A. §§ 101(2), 107 (West 1991); 38 
C.F.R. §§ 3.1(d), 3.8, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he is a World War II veteran and 
was treated during service for malaria and ulcer disease.  He 
has filed a claim for VA benefits.

Generally, a veteran may be granted service connection for 
injury or disease contracted in the line of duty or for 
aggravation of a preexisting injury or condition. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  The term "veteran" refers to a 
person who served in the active military, naval or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 C.F.R. § 3.1(d) (2000).  Service 
in the Regular Philippine Scouts, specified service as a 
Philippine Scout in the Regular Army or in the Commonwealth 
Army of the Philippines, and certain guerrilla service is 
included for compensation benefits.  38 C.F.R. § 3.8 (2000).

A claimant seeking VA benefits, however, must first establish 
by a preponderance of the evidence that he has attained the 
status of veteran.  See Laruan v. West, 11 Vet. App. 80, 85 
(1998); see also, Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991); Grottveit v. Brown, 5 Vet. App. 91 (1993).  For the 
purpose of establishing entitlement to VA benefits, VA may 
accept evidence of service submitted by a 

claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) the 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (2000).

The United States Court of Appeals for Veterans Claims has 
held that "VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
addition, service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In a claim for compensation submitted initially in August 
1998 and resubmitted in April 1999, the appellant alleged 
that he served from January 1943 to February 1946 as a 
private in "F" Company, 2nd Battalion, 31st Infantry 
Regiment.  The appellant submitted a copy of a P.A., A.G.O. 
Form No. 55, from the Philippine Army, dated February 9, 
1946, in which it was noted that he enlisted on January 14, 
1943, for the "F" Company, 2nd Battalion, 1st Infantry 
Regiment.  His service number was [redacted].  The RO attempted 
to verify the appellant's service dates; however, the U.S. 
Army Reserve Personnel Center responded in December 1998 that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  Based on this 
evidence, the RO denied the appellant's claim.

The Board notes that in the initial VA Form 21-526, received 
in August 1998, it was noted that the veteran had been in the 
"F" Company, 2nd Battalion, 31st Infantry 
Regiment M.M.D.  Accordingly, on the request form to 
ARPERCEN, the RO listed the appellant's unit of assignment 
also as the 31st Infantry Regiment MMD.  However, Form No. 55 
indicates that the veteran was in the 1st Infantry Regiment.  
The Board finds this error insignificant in that an October 
1999 Memorandum from the RO Adjudication Officer notes that 
the individual records for each claimant are maintained in 
alphabetical order at ARPERCEN.  If the name is common or if 
there are minor discrepancies in the spelling or the middle 
initial, ARPERCEN then compares the service number, date of 
birth, place of birth and names of next of kin provided on VA 
Form 3101 with the records they have on file.  Accordingly, 
it does not appear that ARPERCEN looks for the appellant's 
service records by the unit to which he alleges he was 
assigned.  Therefore, a remand for the RO to request from 
ARPERCEN the appellant's records under a different unit is 
not necessary.

In summary, the RO's denial in this case was predicated upon 
the fact that none of the evidence offered in support of the 
appellant's claim was an official document of the United 
States service departments.  The Board concurs that the 
evidence submitted by the appellant is not probative of 
service in the United States Armed Forces.  The appellant has 
not provided any evidence which satisfies the requirements of 
38 C.F.R. § 3.203 as acceptable proof of service.  Therefore, 
the Board finds that evidence submitted in support of the 
claim, including personal hearing testimony, may not be 
accepted as verification of service for VA purposes.  To the 
contrary, VA is prohibited from finding verified service 
based upon such evidence.  See Duro, 2 Vet. App. at 532.

Inasmuch as the service department's verification of the 
appellant's service is binding on VA and there is no valid 
evidence of service under 38 C.F.R. § 3.203, the Board must 
conclude that the appellant has not established that he is a 
veteran for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

